Exhibit 10.4

Intellectual Property Transfer Agreement

This is an agreement between PowerVerde, Inc., hereinafter “PV”, a public
corporation with its principal office at Phoenix, AZ, and Edward C. Gomez,
hereinafter “Gomez”, an individual, residing at Benicia, CA, regarding the
transfer of ownership of certain patents and other intellectual property owned
by the Vyrex Corporation prior to merger and name change to PowerVerde, Inc.
Gomez may assign this agreement to any entity controlled by him at transfer.

Whereas PV has changed its principal activities to new technological area and
has no further interest or budget to continuing to develop intellectual
properties in the pharmacological and neutraceutical fields, but retains
ownership of certain patents and other intellectual property developed prior to
its merger, hereinafter “VyrexIP”, which properties are listed on Exhibit A and
Exhibit B, and

Whereas Gomez has expertise in the fields of medicine and biochemistry and
wishes to acquire and develop said VyrexIP and has advanced to PV as loans sums
used to pay patent fees and prevent the loss of the VyrexIP.

PV and Gomez hereby agree that:

 

  1. PV will assign to Gomez or assigns all patents contained in Exhibits A and
B and any information in its possession relating to said intellectual
properties.

 

  2. Gomez shall assume ownership of the VyrexIP and shall be responsible for
all future fees and professional fees.

 

  3. Gomez shall provide to PowerVerde, Inc. a residual 20% of net royalty
income and any other net income from the Vyrex IP as hereinafter defined in
Exhibit C.

 

  4. Gomez shall advise PV in writing of any intent to abandon any part of the
VyrexIP and hereby grants to PV the right to recover, without payment, sole
ownership of any such intellectual property.

 

  5. PV will assign its rights to the name “VYREX” to Gomez for use in
conjunction with its activities with VyrexIP.

 

  6. Gomez hereby forgives all sums previously advanced to PV for the payment of
fees on behalf of PV.

This agreement is the complete agreement between the parties regarding all
services and supersedes any prior discussions and expectations.

This agreement may not be changed except in writing and all changes require the
consent of both parties.

This agreement is separate and apart from any other agreement between the
parties and any agreement with any entity of which either party is a part.

This agreement shall be construed under the laws of the State of California. Any
portion of this agreement that is found by a court of competent jurisdiction to
be contrary to the Laws of the United States or of the State of California shall
be severed from the remainder of the agreement and shall be null and void
without effect upon the remaining portion of the agreement.

 

For PowerVerde, Inc.

    For Edward C. Gomez By:  

/s/ George Konrad

   

/s/ Edward C. Gomez

Director    Date: March 4, 2009

    Date: March 4, 2009



--------------------------------------------------------------------------------

Exhibit A:

Townsend and Townsend and Crew LLP

2175 N. California Blvd., Suite 600

Walnut Creek, CA 94596

Phone: 925-472-5000

 

ITC Ref Country
ATTY(s) Handling

  

Title

  

Inventor

   Application No.
Filing Date    Patent No.
Issue Date   

Status Remarks

   Estimate of
Anticipated
Costs

014742-000100US

(EGW)

   Method for Inhibiting Viral and Retroviral Infections       07/381132


07/14/1989

   4985465


01/15/1991

   Granted   

014742-000500US

(EGW)

   Tocopherol-Based Anti-Viral Agents and Method of Using Same   

Hendler, Sheldon S.

Sanchez, Robert A.

   07/520633


05/08/1990

   5114957


05/19/1992

     

914742-000730US

(EGW)

   Antiviral Agents    Hendler, Sheldon S.    08/808554


02/28/1997

   5981603


11/09/1999

  

Granted

Annuity: Next:

05/09/2011

Annuity: End of

Grace (Final

Deadline):

11/09/2011

   $ 2,410

014742-003200US

(EGW)

  

Water Soluble Pro-Drugs

of Propofol

  

Hendler, Sheldon S.

Sanchez, Robert A.

Zielinski, Jan

   09/075356


05/08/1998

   6254853


07/03/2001

  

Granted

Annuity: Next:

01/03/2009

Annuity: End of

Grace (Final

Deadline):

07/03/2009

   $ 1,510

014742-003210AU

(EGW)

  

Water Soluble Pro-Drugs

of Propofol

  

Hendler, Sheldon S.

Sanchez, Robert A.

Zielinski, Jan

   37894/99


05/07/1999

   765569


01/15/2004

  

Granted

Annuity: Next:

05/07/2009

Annuity: End of

Grace (Final

Deadline):

11/07/2009

   $ 749

014742-003210CA

(EGW)

  

Water Soluble Pro-Drugs

of Propofol

  

Hendler, Sheldon S.

Sanchez, Robert A.

Zielinski, Jan

   2331371


05/07/1999

     

Pending

Annuity: Next:

05/07/2009

Annuity: End of

Grace (Final

Deadline).

05/07/2010

   $ 685

014742-003210DE

(EGW)

  

Water Soluble Pro-Drugs

of Propofol

  

Hendler, Sheldon S.

Sanchez, Robert A.

Zielinski, Jan

   99920385.4


05/07/1999

   69910560.9-08


08/20/2003

  

Granted

Annuity: Next:

05/07/2009

Annuity. End of

Grace (Final

Deadline):

11/07/2009

   $ 1,180

014742-003210EP

(EGW)

   Water Soluble Pro-Drugs of Propofol   

Hendler, Sheldon S.

Sanchez, Robert A.

Zielinski, Jan

   99920385.4


05/07/1999

   1075489


08/20/2003

   Granted   

014742-003210ES

(EGW)

  

Water Soluble Pro-Drugs

of Propofol

  

Hendler, Sheldon S.

Sanchez, Robert A.

Zielinski, Jan

   99920385.4


05/07/1999

   1075489


08/20/2003

  

Granted

Annuity: Next:

05/07/2009

Annuity: End of

Grace (Final

Deadline):

11/07/2009

   $ 770

 

1



--------------------------------------------------------------------------------

ITC Ref Country

ATTY(s) Handling

  

Title

  

Inventor

   Application No.
Filing Date    Patent No.
Issue Date   

Status Remarks

   Estimate of
Anticipated
Costs

014742-003210FR

(EGW)

  

Water Soluble Pro-Drugs

of Propofol

  

Hendler, Sheldon S.

Sanchez, Robert A.

Zielinski, Jan

   99920385.4


05/07/1999

   1075489


08/20/2003

  

Granted

Annuity: Next:

05/07/2009

Annuity: End of

Grace (Final

Deadline):

11/07/2009

   $ 787

014742-003210GB

(EGW)

  

Water Soluble Pro-Drugs

of Propofol

  

Hendler, Sheldon S.

Sanchez, Robert A.

Zielinski, Jan

   99920385.4


05/07/1999

   1075489


08/20/2003

  

Granted

Annuity: Next:

05/07/2009

Annuity: End of

Grace (Final

Deadline):

11/07/2009

   $ 718

014742-DG0100US

(EGW)

   Method for Inhibiting Viral and Retroviral Infections       07/381132


07/14/1989

   4985465


01/15/1991

   Granted   

014742-003210IE

(EGW)

  

Water Soluble Pro-Drugs

of Propofol

  

Hendler, Sheldon S.

Sanchez, Robert A.

Zielinski, Jan

   99920385.4


05/07/1999

   1075489


08/20/2003

  

Granted

Annuity Next. 09/07/2009

Annuity: End of Grace (Final Deadline): 11/07/2009

   $ 821

014742-003210IT

(EGW)

  

Water Soluble Pro-Drugs

of Propofol

  

Hendler, Sheldon S.

Sanchez, Robert A.

Zielinski, Jan

   99926385.4


05/07/1999

   1075489


08/20/2003

  

Granted

Annuity: Next:

05/07/2009

Annuity: End of

Grace (Final

Deadline):

11/07/2009

   $ 906

014742-00321OJP

(EGW)

  

Water Soluble Pro-Drugs

of Propofol

  

Hendler, Sheldon S.

Sanchez, Robert A.

Zielinski, Jan

   2000-548357


05/07/1999

     

Pending

Published

  

014742-003210PC

(EGW)

  

Water Soluble Pro-Drugs

of Propofol

  

Hendler, Sheldon S.

Sanchez, Robert A.

Zielinski, Jan

   99/10013


05/07/1999

     

Pending Nat.

phase

  

014742-004400JP

(EGW)

  

Water Soluble Prodrugs

of Propofol for Treatment of Migraine

   Hendler, Sheldon S.    2002-518956


08/14/2001

     

Pending

Published

  

014742-004400PC

(EGW)

  

Water Soluble Prodrugs

of Propofol for Treatment of Migraine

   Hendler, Sheldon S.    01/25540


08/14/2001

     

Pending Nat.

phase

  

014742-004400US

(EGW)

  

Water Soluble Prodrugs

of Propofol for Treatment of Migraine

   Hendler, Sheldon S.    09/639015


08/15/2000

   6352234


03/26/2002

  

Granted

Annuity: Next:

09/26/2009

Annuity: End of

Grace (Final

Deadline):

03/26/2010

   $ 1,510

 

2



--------------------------------------------------------------------------------

Exhibit B:

Martin Fessenmaier. Ph.D.

Fish & Associates, PC

2603 Main Street, Suite 1050

Irvine, CA 92614-6232

Direct: 949-705-0973

 

(1) 100487.0001US1: “Boron Carbohydrate Complexes and Uses Thereof”; issued as
US Pat. No. 5,962,049.

 

(2) 100487.0011US2: “Isoflavone Derivatives”; issued as US Pat. No. 6,541,613

 

(3) 100487.0011US1: “Isoflavone Derivatives”; issued as US Pat. No. 6,958,156

 

(4) 100487.0011US4: “Isoflavone Derivatives”; pending and published as US
2006-0251592 A1



--------------------------------------------------------------------------------

Exhibit C:

For purposes of this agreement, “Net Royalty Income” is defined as gross income
from commercialization of the patents (Gross Royalty Income) less direct
expenses of maintaining and commercializing the patents (Direct Expenses).
Direct Expenses includes all sums expended, accrued, or capitalized directly
relating to maintenance or commercialization of the patents.

For purposes of this agreement, “Other Net Income” is defined as gross income
from commercialization of the patents (Gross Income), other than royalties, less
direct expenses of maintaining and commercializing the patents (Direct
Expenses). Direct Expenses includes all sums expended, accrued, or capitalized
directly relating to maintenance or commercialization of the patents.